                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

DAVID YOUNG,                                            )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:20-cv-00624-SEB-TAB
                                                        )
DONALD TRUMP,                                           )
GEO GROUP,                                              )
                                                        )
                               Defendants.              )

               Order Granting Motion for Leave to Proceed In Forma Pauperis,
                                    Dismissing Action,
                          and Directing Entry of Final Judgment

        The motion for leave to proceed without prepaying fees or costs, dkt. [5], is granted

because the Court finds that plaintiff David Young does not have the assets or means to pay even

an initial partial filing fee. Because the Prison Litigation Reform Act mandates that a prisoner will

not be prohibited from bringing a civil action for the reason that he lacks the assets and means to

pay an initial partial filing fee, 28 U.S.C. § 1915(b)(4), Mr. Young is granted a waiver of payment

of the initial partial filing fee. He is still obligated, however, to pay the full filing fee pursuant to

the statutory formula set forth in 28 U.S.C. § 1915(b)(2). See id. § 1915(b)(1). “All [28 U.S.C.]

§ 1915 has ever done is excuse pre-payment of the docket fees; a litigant remains liable for them,

and for other costs, although poverty may make collection impossible.” Abdul-Wadood v. Nathan,

91 F.3d 1023, 1025 (7th Cir. 1996).

        Mr. Young, a prison inmate in the Indiana Department of Correction, filed this action on

February 25, 2020, naming Donald Trump and The Geo Group as defendants. Dkt. 1. The Court

screened the complaint on February 28, 2020, dismissed it for failure to state a claim upon which

relief can be granted, and directed Mr. Young to show cause why this action should not be
dismissed and final judgment entered, or to show cause why the original complaint should be

allowed to proceed. Dkt. 4.

       Mr. Young filed his response on March 12, 2020. Dkt. 6. The response, whether construed

as responding to the show cause order or an amended complaint, does not address any deficiency

in the original complaint, and adds a number of vague and across-the-board allegations that also

fail to state a claim upon which relief can be granted. For example, Mr. Young again asks for

smoking tobacco, asks to be seen only by American doctors, asks to be allowed opium, meth, and

narcotics as doctors have ordered because they cause no harm, and a mental health medication

with weight loss effects. Dkt. 6. Giving the response a very generous and liberal interpretation, the

Court discerns no viable federal constitutional claim.

       For these reasons and those explained in the Order of February 28, 2020, see dkt. 4, this

action is dismissed for failure to state a claim upon which relief can be granted. 28 U.S.C. § 1915A.

Final judgment consistent with this Order shall now enter.

       Finally, Mr. Young is advised that this dismissal, for failure to state a claim upon which

relief can be granted, counts as a dismissal for purposes of 28 U.S.C. § 1915(g). Under § 1915(g),

should Mr. Young accumulate three or more civil cases that have been dismissed for (1) failure to

state a claim upon which relief can be granted, (2) being frivolous, or (3) being malicious, he will

be forever prohibited from being allowed to proceed in forma pauperis in a civil action or appeal

unless the issue in the case concerns an imminent danger of serious physical injury. This means

that when three such dismissals (“strikes”) have accrued, Mr. Young will have to pay the entire

filing fee, currently $400, before he can proceed with the civil case or civil appeal unless he is in

imminent danger of serious physical injury from the subject matter of the case.




                                                 2
       Mr. Young has had at least one other action in this Court dismissed for failure to state a

claim upon which relief can be granted, which counts as a “strike.” See Jewish v. New Castle

Correctional Facility, No. 1:19-cv-02266-SEB-MJD (S.D. Ind. Sept. 5, 2019). Thus Mr. Young

now has as least two § 1915(g) “strikes” in this Court.

       IT IS SO ORDERED.



           03/18/2020
Date: ____________________                          _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




Distribution:

David Young
270347
New Castle Correctional Facility - Inmate Mail/Parcels
1000 Van Nuys Road
New Castle, IN 47362




                                                3
